BREITENSTEIN, Circuit Judge.
This is another case like Choctaw Nation. v. Atchison, Topeka and Santa Fe Railway Company, 10 Cir., 396 F.2d 578, to which reference is made.
Here we are concerned with a tract about 40 acres in size on which the St. Louis & San Francisco Railway Company obtained a reservoir easement in 1902. The appellees-defendants are abutting landowners. The railroad abandoned the easement at some unstated date. In 1955 some of the appellees obtained a judgment against the successor to the original holder of the easement in which it was found that the reservoir use had been abandoned. The trial court granted a summary judgment in favor of the abutting landowners.
This case is controlled by Choctaw Nation v. Atchison, Topeka and Santa Fe Railroad Company, supra. On the abandonment of the easement, the title vested in the abutting landowners.
Affirmed.